Citation Nr: 1542124	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-10 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


 REPRESENTATION

Appellant represented by:  New York State Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel




INTRODUCTION

The Veteran had active service from July 1963 to October 1967.  The Veteran died in January 2011 and the appellant is the surviving spouse of the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 5, 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board observes that the August 2012 notice of disagreement specifically identified disagreement with the issue of entitlement to service connection for the cause of the Veteran's death.

The Board notes that in January 2011, a RO decision deferred adjudication of entitlement to service connection for pulmonary fibrosis.  The Veteran, unfortunately, died very shortly thereafter.  The RO has not determined whether the appellant is an appropriate substitute.  This issue is referred to the AOJ for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in January 2011.  The cause of death listed on his death certificate is respiratory failure and idiopathic pulmonary fibrosis.  The Board notes that the appellant has submitted two death correction reports dated May 2012; one of which listed all of his service-connected disabilities, to include tinnitus, as contributing to his death and the other listing GERD and PTSD as causative agents.  These correction reports, however, are not signed by the registrar of vital statistics of the locality and were not filed with the State of New York.  

The appellant contends that treatment for the Veteran's service-connected squamous cell cancer caused his lung changes which resulted in his death.  In May 2012, the appellant submitted medical literature concerning oxygen toxicity.  In the alternative, the appellant has submitted a November 2010 physician's statement indicating that the Veteran had chronic respiratory failure due to asbestos exposure.  As another alternative, the Veteran's treating physician submitted a letter dated June 2012 indicating that the Veteran's idiopathic pulmonary fibrosis was worsened by GERD which was worsened by the Veteran's service-connected PTSD.  An additional June 2012 statement from a different physician came to similar conclusions; however, there is no rationale for the various medical opinions of record.  Additionally, a February 2011 VA opinion only considered whether the Veteran's pulmonary changes were due to exposure to asbestos.  Thus, the Board finds that an additional opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file and a copy of this remand to the prior VA examiner for an addendum containing an opinion concerning the contended causal relationship between the cause of the Veteran's death and active service.  Based on a review of the complete claims file, to include any records obtained since the prior opinion and/or in response to this remand, the VA examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that, the Veteran's pulmonary fibrosis was related to active service or any incident of service.  This examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any of the Veteran's service-connected disabilities contributed substantially or materially to his death from respiratory failure or aggravated (worsened beyond the normal progression) his pulmonary fibrosis.

The examiner is asked to consider the other medical opinions of record concerning GERD, PTSD and treatment for the Veteran's service-connected squamous cell cancer.

A complete rationale must be provided for any opinions expressed.
 
 2.  Review all evidence received since the last prior adjudication and readjudicate the appellant's claim.  If the determination remains unfavorable to the appellant, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the appellant and her attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




